Detailed Action
This is the final office action for US application number 17/219,262. Claims are evaluated as filed on October 11, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant' s arguments with respect to claim 29-37 ad 40-46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movable member in claim 29 line 9, claim 34 line 10, claim 40 line 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 29-37 and 40-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 29, 34, and 40 is/are unclear with regards to movable member in claim 29 line 9, claim 34 line 10, and claim 40 line 24 as a description of such has not been found in the specification to enable determination of the scope of ‘movable member’ and equivalents thereof as necessitated for a means-plus-function limitation under 35 USC 112f. Examiner is interpreting broadly as any structure capable of moving and suggests amending to clarify.
Claim(s) 30-33, 35-37, and 41-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knape et al. (US 13/545,377, hereinafter “Knape”) in view of Fischer (US 4,450,834) and Ryan (US 2005/0222571).
claims 29-33, Knape discloses a depth gauge assembly (Figs. 1-4, ¶30) capable of use for centering a screw in a hip surgical procedure (Figs. 1-4, ¶6 discloses use to align a drill bit for drilling in bone, ¶28 discloses engaging with an aperture in a surgical device), the depth gauge assembly comprising: a depth gauge (10, Figs. 1-4, ¶30) having a body (20) having a leading end (24) and a trailing end (23), the leading end having an external surface (Fig. 1), the external surface having an external surface geometry (33, ¶28) similar to a shape of a screw head (Fig. 1, ¶28 discloses engagement with the aperture of a surgical device) capable of being disposed in a screw hole of an acetabular component (¶28 discloses engagement with the aperture of a surgical device), wherein the body is straight and cylindrical (Fig. 1, ¶20), and a movable member (50), the movable member being capable of being slidably inserted through the body (Fig. 4, ¶30), the movable member having a member leading end (51) and a member trailing end (52), and wherein the trailing end or the member trailing end comprises depth marks (40, 54, ¶30). As to claim 30, Knape discloses that the body of the depth gauge has an outer diameter (Fig. 1). As to claim 31, Knape discloses that the body of the depth gauge has an inner diameter (Figs. 2A, 2B, and 4) and is so capable of that a pin can pass through the body of the depth gauge (shown in Fig. 4 with a drill bit/pin). As to claim 32, Knape discloses that the depth marks in the trailing end or the member trailing end of the depth gauge are capable of use to indicate and control a depth of insertion of the pin (¶s 30 and 31). As to claim 33, Knape discloses that the pin capable of passing through the body is a Schanz pin (shown in Fig. 4 with a drill bit/pin) and wherein the inner diameter of the body of the depth gauge is bigger than an outer diameter of the Schanz pin (shown in Fig. 4 with a drill bit/pin).
claim 30, Knape is silent to the outer diameter is configured to closely pass through the cannula having an inner diameter larger than the outer diameter of the body of the depth gauge. 
Fischer teaches a depth gauge assembly (Figs. 5-13) comprising: a cannula (130, Fig. 5); and a depth gauge (150, Fig. 7) disposed in the cannula (Figs. 8-10, 12, and 13), the depth gauge having: a body (Fig. 7) that is straight and cylindrical (Fig. 7), wherein a trailing end of the body comprises depth marks (graduations of col. 7 lines 36-40). As to claim 30, Fischer teaches that the body of the depth gauge has an outer diameter (Figs. 12 and 13) and is capable of closely passing through the cannula having an inner diameter larger than the outer diameter of the body of the depth gauge (Figs. 12 and 13).
Ryan teaches a depth gauge assembly (Figs. 1-14) comprising: a depth gauge (300 and 200) having: a body (Figs. 1-14) having a leading end (202), the leading end having an external surface (Figs. 1 and 4), the external surface having an external surface geometry (at left-most portion of Fig. 4 including 222) equivalent to a shape of a screw head (¶s 51 and 59) capable of being disposed in a screw hole of an acetabular component (Figs. 1 and 4, ¶s 51 and 59), wherein the body is straight and cylindrical (Fig. 1), and a movable member (100).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the assembly as disclosed by Knape by adding the cannula as taught by Fischer in order to provide an alignment process for drilling and prevent excessive damage to the soft tissue surrounding the bone (Fischer . 

Claim(s) 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knape et al. (US 13/545,377, hereinafter “Knape”) in view of Fischer (US 4,450,834).
As to claims 34-37, Knape discloses a depth gauge assembly (Figs. 1-4, ¶30) capable of use for centering a screw in an acetabular component disposed in an acetabulum in a hip surgical procedure (Figs. 1-4, ¶6 discloses use to align a drill bit for drilling in bone, ¶28 discloses engaging with an aperture in a surgical device), the depth gauge assembly comprising: a depth gauge (10, Figs. 1-4, ¶30) having a body (20) having a leading end (24) and a trailing end (23), the leading end having an external surface (Fig. 1), the external surface having an external surface geometry (33, ¶28) equivalent to a rounded shape of a screw head (Fig. 1, ¶28 discloses engagement with the aperture of a surgical device) capable of being disposed in a screw hole of the acetabular component (¶28 discloses engagement with the aperture of a surgical device), wherein the body is straight and cylindrical (Fig. 1, ¶20), the body having a through-bore (22, Fig. 2A, ¶19) having an inner diameter (Figs. 2A, 2B, and 4) and capable of receiving a movable member (50, Fig. 4, ¶30), the movable member having a member leading end (51) and a member trailing end (52), and the trailing end or the claim 35, Knape discloses that the trailing end comprises the depth marks (40, Fig. 1) and wherein the depth gauge assembly further comprises a lengthwise window (31) formed through a side of the body along the depth marks (Fig. 1), the lengthwise window providing a view of the through-bore (Figs. 1 and 3) capable of use in controlling the depth of insertion of said movable member relative to the depth marks (Fig. 3, ¶s 30 and 31). As to claim 36, Knape discloses that the body of the depth gauge has an outer diameter (Fig. 1). As to claim 37, Knape discloses that the inner diameter of the through-bore is sized to closely receive a Schanz pin (shown in Fig. 4 with a drill bit/pin). 
Knape is silent to a cannula, wherein the depth gauge is disposed in the cannula. As to claim 36, Knape is silent to the body of the depth gauge is configured to closely pass through the cannula having an inner diameter larger than the outer diameter of the body of the depth gauge.
Fischer teaches a depth gauge assembly (Figs. 5-13) comprising: a cannula (130, Fig. 5); and a depth gauge (150, Fig. 7) disposed in the cannula (Figs. 8-10, 12, and 13), the depth gauge having: a body (Fig. 7) that is straight and cylindrical (Fig. 7), wherein a trailing end of the body comprises depth marks (graduations of col. 7 lines 36-40). As to claim 36, Fischer teaches that the body of the depth gauge has an outer diameter (Figs. 12 and 13) and is capable of closely passing through the cannula having an inner diameter larger than the outer diameter of the body of the depth gauge (Figs. 12 and 13).
. 

Allowable Subject Matter
Claim 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 41-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775